Citation Nr: 0014634	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  What evaluation is warranted for residuals of a right 
ankle sprain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to January 15, 
1997, for a 10 percent rating for residuals of a right ankle 
sprain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In November 1998, the Board remanded the veteran's claim to 
the RO for additional development.  While the case was in 
remand status, the RO denied entitlement to a total 
disability rating based on unemployability due to service 
connected disability by a rating action in January 2000.  
That issue has not been developed for appellate review, and 
the Board will not address it further.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right ankle disability is manifested by 
complaints of pain 30 to 40 percent of the day.  Plantar 
flexion is to 45 degrees, limited by pain to 40 degrees, and 
dorsiflexion was to 20 degrees, limited by weakness to 20 
degrees.  

3.  There is no excess fatigability and no incoordination.  
During flare-ups there is no more than 5 percent worsening of 
the veteran's condition.  

4.  By rating decision dated July 11, 1997, service 
connection for residuals of a right ankle sprain was granted 
and a 10 percent disability rating was assigned, effective 
January 15, 1997, the date of receipt of the veteran's 
initial claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating beyond 10 percent for 
the veteran's service-connected right ankle disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for an effective date earlier than January 
15, 1997, the date of filing of an original claim for service 
connection for a right ankle disability, have not been met.  
38 U. S.C.A. §§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 
3.1(b), 3.157, 3.400(b)(2) (1999); Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right Ankle Disability

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim. 

VA outpatient records dated in 1996 show treatment for 
complaints of right ankle pain.  A VA examination report of 
March 1997, shows that the veteran complained of ankle pain 
and leg weakness.  Flexion of the right ankle was to 30 
degrees, and extension was to 15 degrees.  X-rays showed mild 
narrowing of joint space of both ankles.  The diagnosis was 
early ankle arthritis.  

Records from the Social Security Administration were received 
by the RO in November 1999.  Contained therein were private 
medical records dated in 1997.  In April 1997, the examiner 
stated that the veteran's gait was normal and that there was 
no evidence of a limp on ambulation.  It was noted that the 
veteran was able to ambulate independently without the use of 
an assisting device.  Plantar flexion and dorsiflexion were 
to 20 degrees.  X-rays showed moderate osteoarthritis.  

Service connection was granted for a right ankle disability 
in July 1997, and a 10 percent evaluation was assigned, 
effective from January 15, 1997.  

On private examination in August 1997, the veteran complained 
of ankle pain.  He reported that the pain increased in 
intensity when he attempted to bear any weight, and that he 
was unable to walk or stand without pain.  He stated that he 
could walk no more than a block and was not able to stand for 
more than a few minutes.  He reported that due to the pain he 
was unable to do any household chores and that he had to use 
a cane or a wheelchair to move about in the house.  On 
examination, it was noted that the veteran moved about the 
examination room with apparent hesitation, difficulty and 
discomfort with complaints of pain.  It was noted that he 
walked with a cane throughout the examining room.  The medial 
aspect of the right ankle was somewhat deformed and local 
tenderness was noted.  Right and left dorsiflexion in the 
right ankle was to 10 degrees and plantar flexion was to 20 
degrees. It was noted that the veteran was not able to bear 
his own weight without the need for an assisting device even 
10 or 20 feet.  It was noted that the veteran limped and 
complained of constant pain.  

The veteran was examined by VA in January 2000.  The claims 
file, service records and the Board remand were reviewed by 
the examiner.  The veteran complained of pain depending on 
the level of activity and weight bearing, with pain about 30 
to 40 percent of the time during a day.  Pain was reported to 
be provoked by 20 minutes of walking or standing.  He 
reported having difficulty climbing stairs.  The veteran 
reported that he walked with a limp to avoid pushing off and 
adding force to the forefoot which tended to exacerbate his 
pain.  Examination of the right ankle showed no swelling, 
inflammation or palpable bony abnormality.  Plantar flexion 
was to 45 degrees and limited by pain at 40 degrees.  
Dorsiflexion was to 20 degrees and limited by weakness at 20 
degrees.  Inversion of the right foot was to 15 degrees, 
limited by pain at 15 degrees, and eversion was to 30 
degrees, with no limitation.  The examiner noted that after 
having the veteran stand for 5 minutes to mimic a flare-up, 
the motion of the right ankle was the same as reported above.  
Inversion of the right foot was to 13 degrees, limited by 
pain at 13 degrees; eversion remained the same as previously 
reported.  It was noted that there was no evidence of 
incoordination or excess fatigability.  In terms of gait and 
station, it was stated that the veteran walked flat footed 
without putting weight or force on his forefoot as he walked, 
resulting in a limp tending to favor his right leg.  The 
diagnosis was, right ankle sprain with small calcaneal spur.  
It was noted that X-rays showed a small plantar calcaneal 
spur.  The examiner opined that during flare-ups the 
veteran's condition might worsen no more than 5 percent over 
the resting condition, and that the veteran should be able to 
work at jobs that did not require prolonged weight bearing, 
stair climbing or extensive walking.  

Currently, the veteran's service-connected right ankle 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, and a 10 percent evaluation is assigned consistent 
with evidence of moderate limitation of motion of an ankle.  
If limitation of the range of motion is "marked," a maximum 
evaluation of 20 percent may be assigned under the same 
diagnostic code.

Ankylosis of the ankle, in plantar flexion at less than 30 
degrees warrants a 20 percent evaluation. A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(1999).  

Under DC 5284, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999). 

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The record reflects that no incoordination associated with 
the right ankle disability has been found and that there is 
no excess fatigability.  Although the veteran has 
demonstrated some limitation of motion on the recent 
examinations, this demonstrated limitation of motion can not 
be described as more than slight on recent examination and no 
more than moderate on examinations conducted in 1997.  See 38 
C.F.R. § 4.71, Plate II (1999).  The January 2000 VA examiner 
stated that flare-ups would worsen the veteran's condition no 
more than 5 percent.  While on one examination in 1997 the 
veteran reported the use of a cane and wheelchair in order to 
get around, the Board notes that on examination a few months 
prior, his gait was described as normal, there was no 
evidence of a limp on ambulation, and it was noted that the 
veteran did not use any ambulation devices.  In addition, on 
VA examination in 2000, there was no mention of any device to 
aid ambulation, and the veteran's gait was described as flat-
footed.  Thus while the veteran was noted to limp on some 
examinations, the Board notes that this could be due to the 
non-service-connected calcaneal spur as well as the service-
connected right ankle disability.  However even if the limp 
were due to the right ankle, an increased evaluation is not 
supported by the record, as noted in the preceding analysis.  
Additionally, the record shows that overall any functional 
impairment experienced is adequately compensated in the 10 
percent evaluation currently in effect.  

The Board is unable to conclude that the disability more 
nearly approximates the criteria for a 20 percent evaluation, 
that is, marked limitation of motion, since the veteran has 
demonstrated that he has relatively good function of the 
ankle and flexion and dorsiflexion findings do not show 
marked limitation.  In addition, there is no objective 
evidence of increased disability on prolonged use or during 
flare-ups to the extent that a rating beyond 10 percent, 
reflecting marked disability would be warranted. 

The evidence of record does not indicate that the service- 
connected right ankle disability is associated with ankle 
ankylosis or that it is consistent with severe foot injury 
(e.g., he does not appear to require ongoing medical 
treatment).  Thus, evaluation of that disability under 
Diagnostic Codes 5270 or 5284, respectively, is unwarranted 
in this case.  The Board stresses that subjective complaints 
of functional impairment have been taken into consideration 
in evaluating the right ankle disability under Diagnostic 
Code 5271.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  The veteran has claimed that he had to 
stop working due to his right ankle disability.  However, 
evaluations under 38 C.F.R. § 3.321(b)(1) are based upon 
average industrial impairment, rather than on the specific 
loss of income of a particular claimant.  While the veteran 
may be unsuited for some types of employment due to his right 
ankle disability, the fact remains that he has not undergone 
frequent periods of hospitalization for the disability, the 
demonstrated manifestations of the disability are those 
contemplated by an evaluation of 10 percent and there is 
otherwise no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
In the Board's opinion, no unusual or exceptional 
circumstances warranting referral of this case for extra-
schedular consideration have been presented.


B.  Earlier Effective Date

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the 
effective date of an award of direct service connection shall 
be the "day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."

By rating decision dated in July 1997, the RO granted service 
connection for a right ankle disability.  An effective date 
of January 15, 1997 was assigned.  The veteran separated from 
active duty in September 1980.  A claim for service 
connection for a right ankle disability was not received 
within a year of separation.  The Board finds that the 
veteran did not submit any communication expressing an intent 
to apply for service connection for a right ankle disability 
until January 15, 1997.  At that time, he submitted a VA Form 
21-526 indicating a claim for service connection for a right 
ankle disability.  This is the earliest communication 
received by VA from the veteran expressing an intent to apply 
for service connection for a right ankle disability.  While 
there are records of treatment for a right ankle disability 
in 1996, the date of claim in January 1997 is the later date.  
Accordingly, date earlier than January 15, 1997, for the 
assignment of service connection for a right ankle disability 
is not warranted.   

In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation beyond 10 percent for residuals of a right 
ankle sprain is not warranted.  

An earlier effective date prior to January 15, 1997, for a 10 
percent rating for residuals of a right ankle sprain is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

